Citation Nr: 1013819	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased initial rating for the 
Veteran's service connected adjustment disorder, currently 
evaluated as 50 percent disabling.

2. Entitlement to an increased rating for the Veteran's 
service connected skin disability, currently evaluated as 30 
percent disabling.

3. Entitlement to an increased rating for the Veteran's 
service connected right knee arthritis, currently evaluated 
as 10 percent disabling.

4. Entitlement to an increased rating for the Veteran's 
service connected left knee arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1983.

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that granted the Veteran's claim 
of entitlement to service connection for an adjustment 
disorder at a 30 percent evaluation, increased the Veteran's 
evaluation for his service connected skin disability to 30 
percent, and continued the Veteran's evaluations for his 
right and left knee disabilities at a 10 percent evaluation 
each.  During the course of this appeal the Veteran's 
evaluation for his service connected adjustment disorder was 
increased to 50 percent, however, the Veteran continues to 
disagree with this evaluation.

The issue of entitlement to an increased initial rating for 
the Veteran's service connected adjustment disorder was 
remanded by the Board in January 2009 for further 
development, and now returns to the Board.

The remaining issues were the subject of a January 2009 Board 
decision, which was vacated and remanded by a December 2009 
United States Court of Appeals for Veterans Claims (Court)  
decision, implementing a December 2009 Joint Motion for 
Remand (JMR).  As such, these issues now also return before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the Veteran's claim of entitlement to an increased 
initial rating for the Veteran's service connected adjustment 
disorder, this issue was remanded by the Board in January 
2009 for further development, including a VA examination, 
readjudication of this claim, and, should any issue continue 
to be denied, the issuance of a Supplemental Statement of the 
Case before the issue was to be returned to the Board.  The 
Veteran received this VA examination in April 2009; however, 
there is no indication in the claims file that the Veteran's 
claim was readjudicated by the RO, nor was a Supplemental 
Statement of the Case issued.

A Remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance. Id.  As such, the Board 
finds that this issue is not ready for appellate review and 
must be remanded for compliance with the Remand instructions.  

As to the Veteran's claims of entitlement to increased 
ratings for his skin disability, and right and left knee 
disabilities, these claims were denied by a January 2009 
Board decision; however, a December 2009 Court order, based 
on a December 2009 JMR, reversed and remanded that Board 
decision.  The JMR on which that Court order was based 
indicated that all of these claims should be remanded 
because, in the JMR's opinion, there was evidence of record, 
specifically the veteran's testimony, indicating that all of 
these disabilities had increased in severity since the 
Veteran's last VA examination in 2006.   

In addition, it was felt that there were likely available VA 
treatment records dated later than 2003 that had not been 
associated with the Veteran's claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

As such, the Board finds it must remand these issues as well, 
in order to make sure all relevant records have been 
associated with the Veteran's claims file, and to ensure that 
the present level of severity of the Veteran's service 
connected disabilities is adequately assessed.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have recently 
treated him for any skin, knee, or 
psychiatric disability.  After 
obtaining any relevant releases, please 
associate all identified records with 
the Veteran's claims file, to include 
any records from any Little Rock, 
Arkansas, VA Medical Facilities, or any 
identified private medical facilities.

2.	After the above development has been 
completed, and the identified records 
associated with the claims file, the 
Veteran should be scheduled for VA 
examinations in order to determine the 
current severity and etiology of his 
service connected skin and bilateral 
knee disabilities.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner must specifically comment 
on the Veteran's level of functional 
impairment as per DeLuca, if any, due 
to his service connected knee 
disabilities.  The examiner of the 
Veteran's skin should specifically note 
what percentage of the Veteran's body, 
or percentage of the exposed area 
involved, is affected by the Veteran's 
service connected skin condition.  A 
complete rationale for all opinions 
expressed should be provided.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claims of 
entitlement to increased ratings for 
his service connected knee 
disabilities, skin disability, and 
psychiatric disability.  If any 
benefits sought are not granted, the 
Veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


